DETAILED ACTION
The communication dated 12/21/2021 has been entered and fully considered.
Claims 2-3, 12, and 17-22 were canceled. Claims 1 and 13-14 were amended. Claims 1, 4-11, and 13-16 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 6-7, filed 12/21/2021, with respect to claims 1, 4-11, and 16 have been fully considered and are persuasive.  The 35 U.S.C. § 103 rejections of claims 1, 4-11, and 16 have been withdrawn.
Applicant’s arguments, see pages 6-7, filed 12/21/2021, with respect to claims 2 and 13-15 have been fully considered and are persuasive.  The dependency objections of claims 2 and 13-15 have been withdrawn.

Allowable Subject Matter
Claims 1, 4-11, and 13-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
As for claim 1, Vernon et al. U.S. Publication 2011/0017245 and Lemon et al. U.S. Patent 4,118,958, the closest prior art, differ from the instant claims in failing to teach an oil-water separator adapted to inhibit a flow of oil particles, causing said oil 
Claims 4-11, 13, and 16 are allowed as they are dependent upon allowed claim 1.
As for claim 14, Vernon et al. U.S. Publication 2011/0017245 and Lemon et al. U.S. Patent 4,118,958, the closest prior art, differ from the instant claims in failing to teach an oil skimmer which removes said oil particles from the water surface and deposits said oil particles into a waste oil bin. Furthermore, Examiner agrees that it would not have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus taught by Vernon and Lemon as claimed.
Claim 15 is allowed as it is dependent upon allowed claim 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEVON J SHAHINIAN whose telephone number is (571)270-1384. The examiner can normally be reached M-F: 9:30am-6:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEVON J SHAHINIAN/Primary Examiner, Art Unit 1711